In Hahn v. Planning Bd. of Stoughton, 403 Mass. 332, 338-339 (1988), we remanded the case to a single justice of this court for assessment of *1002appropriate attorney’s fees pursuant to G. L. c. 231, § 6F (1988 ed.), with respect to certain appeals to this court. A single justice assessed attorney’s fees against the plaintiffs jointly and severally in the amount of $5,000, including costs and expenses, and ordered that amount paid on or before a stated date. The plaintiffs have appealed seeking to raise matters that are collateral to the single subject of our remand. We reject all these irrelevant arguments, none of which deserves discussion in this opinion. The plaintiffs do not challenge the amount of the single justice’s award.
William A. Hahn for the plaintiffs.
Patrick J. Sharkey for the interveners.
We reject the defendants’ appeal challenging in a three-sentence argument the amount of the single justice’s award. The amount was appropriate within the judge’s discretion, and he did not have to explain his reasons for somewhat reducing the amount claimed by the defendants.
The judgment is affirmed as modified (1) to reflect our award of a further amount of $2,200 to the defendants for attorney’s fees in this appeal and in the proceedings before the single justice, and (2) to state that the amount of the judgment, which shall include interest on $5,000 from the date of the entry of the judgment for that amount, shall be paid by the plaintiffs within thirty days of the date the rescript is entered in the county court. The rescript of this court shall issue immediately.

So ordered.